Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office action is in response to applicant’s communication filed on 9/4/2020.  Claims 1-10 are currently pending in the instant application.

Objections
The disclosure is objected to because of the following informalities: 
The peak numbers and graph headings are undiscernible.
Claim 1 is objected to because of the following informalities:  Claim 1 recites “Robust, reproducible, one-step process”. The examiner believes this sentence should start with an “A”. Also it is confusing how applicant means to limit the invention to a “robust”, “reproducible” and “one-step” process. These terms do not have patentable weight as written and described. Additionally, applicant’s process appears to be a multi-step process and not a one-step process. Appropriate correction is required.

Claim Rejections – 35 USC 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-10 are rejected under 35 U.S.C. 112, second paragraph. 

These limitations are also indefinite because they are narrower limitations of a broader limitation recited earlier in the claim.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite in regards to the claim language of “Formula 1” and “Formula 2” and the structure of the amine compound. Applicant’s refer to “Formula 1” and “Formula 2”, but no structures in the claim have those labels. Also the structure of the amine has an incomplete valency and structure. The remaining claims are rejected as depending from rejected claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-10 are rejected under 35 USC 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant is directed to the Guidelines for the Examination of Patent Applications under the 35 USC 112, f 1 “Written Description” Requirement, Federal Register, Vol. 66, No. 4 pages 1099-1 111, Friday January 5, 2001. This is a written description rejection. This is a written description rejection.
The claims are drawn to a method for preparing salicylamine acetate, wherein the method comprises steps of: 5(1) subjecting salicylaldehyde of Structural Formula 1 to amino protection to obtain a compound of Structural Formula 2; and (2) subjecting the compound of Structural Formula 2 to acid hydrolysis.
However, applicants’ specification only provides working examples of trifluoroacetic acid, hydrochloric acid and sulfuric acid as the acid, and acetonitrile, methanol and ethanol as 
Thus, since the applicant has exemplified only these chemicals and has not included these critical elements in the claim language, the examiner asserts the applicant has not shown possession of the claimed invention. 
The examiner points to Greene’s Protective Groups in Organic Synthesis (John Wiley & Sons, Inc., 4th Ed., 2007, pg 725-731 and 748-756), which shows particular reaction conditions, e.g solvents and reagents, are necessary for deprotection of the Cbz and the Boc group.
To satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the claimed invention (e.g., see In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978); see also see also Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (CAFC 1991)). The “written description” requirement may be satisfied by using “such descriptive means as words, structures, figures, diagrams formulas, etc., that fully set forth the claimed invention” (e.g., see Lockwood, 107 F.3d at 1572,41 USPQ2dat 1966).
As shown by Greene’s Protective Groups in Organic Synthesis, the applicant has not shown possession of the full range of solvents and acids.  The USPTO is not equipped with the laboratory facilities to perform experiments testing the reactivities and solubilities of all possible combinations of organic solvents and acids.  It is the applicant’s responsibility to show that they have performed the appropriate experiments to show they had possession of the claimed invention or to show the predictability of the chemical reactions and product formation for the full range of claimed organic solvents and acids.


Claim Rejections – 35 USC 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 1 03(a) are summarized as follows:
Applicant Claims
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue, and resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mestichelli et al. (Supporting Information for Mestichelli et al., Org. Lett., 2013, 15(21), 5448), in view of Zagol et al. (Chem. Res. Toxicol., 2010, 23, 240), further in view of Guo et al. (US 6117880).
Applicant Claims
The instant claims are drawn to a method for preparing salicylamine acetate, wherein the method comprises steps of: 5(1) subjecting salicylaldehyde of Structural Formula 1 to amino protection to obtain a compound of Structural Formula 2; and (2) subjecting the compound of Structural Formula 2 to acid hydrolysis.

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Mestichelli et al. teaches the synthesis of salicylamine (2-hydroxybenzylamine) shown below, by reacting the aldehyde with benzylcarbamate, at 1:3 equivalents respectively, at room temperature, e.g. 25 degrees C, for 18 hours in acetonitrile, using TFA, trifluoroacetic acid, then deprotecting using hydrogenation on Pd/C (page 6, last paragraph to page 7, second to the last paragraph).

    PNG
    media_image1.png
    159
    1147
    media_image1.png
    Greyscale

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Mestichelli et al. does not teach formation of the acetate salt of salicylamine.
Zagol et al. teaches synthesis of salicylamine acetic acid salt from acetic acid and the pharmaceutical efficacy of the salt form (Scheme 1; Table 2, Figures A and B). The salicylamine acetic acid salt is synthesized using 20 ml acetic acid to give 2.7 g, about 20 mmol of salicylamine acetic acid salt product (page 241, second column, last paragraph). Zagol et al. teaches that salicylamine acetic acid salt prevents the formation of LG adducts on proteins in cells without cytotoxicity (page 241, first column, third paragraph) and the salt has no cytotoxicity, but is efficacious (page 245, Table 2; page 247, Figure 4 graphs A and B).
Mestichelli et al. is also deficient in that it does not teach applicant’s acid hydrolysis for the deprotection, instead it teaches hydrogenation.
Guo et al. generally teaches the equivalency of removing CBZ protecting groups by either catalytic hydrogenation or acid hydrolysis with hydrobromic acid in acetic acid or TFA in dimethyl sulfide. Guo et al. also teaches removing the BOC protecting group using a solvent such as methanol with trifluoroacetic acid or hydrochloric acid (column 14, lines 24-45). Guo et al. teaches a general procedure for removal of the CBZ protecting group which includes reacting with hydrochloric acid at room temperature in ethanol for 2 hours, then filtering to give the hydrochloride salt from of salicylamine (column 17, line 65 to column 18, line 31). Guo et al. teaches the equivalency of the acetate and hydrochloride salts, which are both pharmaceutically acceptable salts (column 10, lines 37-50). Guo et al. teaches using acetic acid in large amounts (column 24, lines 16-17; column 27, line 6).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Therefore, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention, to perform the simple substitution step of using Guo et al.’s acid hydrolysis to deprotect the CBZ protecting group, rather than Mestichelli et al. hydrogenation step since it is a simple substitution of one known deprotecting reagent for another to yield predictable results. One would be motivated to make this substitution to produce higher yields, lower amounts of impurities, milder conditions and shorter reaction times.
It would also be obvious to make the pharmaceutically acceptable acetate salt of salicylamine using acetic acid, since Zagol et al. teaches the efficaciousness and low cytotoxicity of salicylamine acetate. Forming commercially available and pharmaceutically acceptable salts of amine is an obvious optimization tool and not a patentable distinction, absent evidence to the contrary.
Note that the motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Absent any showing of unusual and/or unexpected results over applicant's particular method for forming salicylamine acetate, the art obtains the same effect on the method's efficacy and utility.  The expected result is the efficient synthesis of salicylamine acetate for the pharmaceutical industry.
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658